Exhibit 10.2
SERACARE LIFE SCIENCES, INC.
Fiscal 2010 Director Compensation Program
(As amended and restated effective April 1, 2010)
     Set forth below are the terms of compensation for members of the Board of
Directors (the “Board”) of SeraCare Life Sciences, Inc., a Delaware corporation
(the “Company”), as well as the terms of compensation for the various committees
of the Board, for the fiscal year beginning October 1, 2009.
     The Compensation Committee of the Board is providing for the common stock
and options to be granted as set forth below to members of the Board under the
Company’s 2009 Equity Incentive Plan (the “2009 Plan”), pursuant to the
Compensation Committee’s authority under Section 3 of the 2009 Plan to grant and
determine the terms of awards under the 2009 Plan.
     The number of shares of common stock that shall be granted to any Board
member shall be equal in number to (1) the dollar amount of the payment to be
made in shares of common stock, divided by (2) the greater of U.S. $1.00 or the
closing price per share of the Company’s common stock on the first trading day
of the quarter when payment is due. The resulting share totals shall be rounded
down to the nearest whole share and any fractional amount shall be paid in cash.
The remainder shall be paid in cash. In addition, each cash payment earned on or
before April 1, 2010 to a Board member provided herein (other than the
reimbursement of expenses in serving as members of the Board and Board
committees) shall be payable 20% in common stock of the Company.
     Payments to Board members for fees for meetings of the Board and committees
as provided herein shall be no more than $7,500 per fiscal quarter total for all
meetings of the Board and committees during the each fiscal quarter of the year.
Compensation for Members of the Board

•   All Board members (other than Ms. Vogt) shall receive an annual retainer of
$10,000 in cash (pro-rated based on the actual period served) and $10,000 in
common stock of the Company (pro-rated based on the actual period served), to be
paid quarterly in advance.   •   All Board members (other than Ms. Vogt) shall
receive a five-year option to purchase 15,000 shares of the Company’s common
stock at an exercise price equal to the closing price of the Company’s common
stock on the date of the grant, such grant to be made at such time as may be
determined by the Board. The Option will have a vesting period of twelve
(12) months, which vests quarterly on a pro-rata basis.   •   For service as
Chairman of the Board of Directors, Mr. Davis will receive additional annual
compensation of $10,000 in cash (pro-rated based on the actual period served),
to be paid quarterly in advance. Mr. Davis will also receive an additional
option grant of 10,000 shares.

-1-



--------------------------------------------------------------------------------



 



•   All Board members (other than Ms. Vogt) shall be reimbursed in cash for
their expenses in serving as Board members and shall also be paid a cash fee of
(i) $2,000 for each meeting of the Board of Directors attended in person, and
(ii) $500 for each meeting attended telephonically. Meeting fees will be paid
quarterly in arrears.

Compensation for Members of the Audit Committee of the Board

•   All Audit Committee members other than the Chairman of the committee will
receive an annual cash fee of $5,000 (pro-rated for the period served) to be
paid quarterly in advance.   •   The Chairman of the Audit Committee shall
receive an annual cash fee of $7,500 (pro-rated for the period served) to be
paid quarterly in advance.   •   All Audit Committee members shall be reimbursed
in cash for their expenses in serving as Audit Committee members and shall also
be paid a cash fee of (i) $2,000 for each committee meeting attended in person
and (ii) $500 for each meeting attended telephonically, unless, in either case,
such meeting is scheduled as an adjunct to a scheduled Board of Directors
meeting for which the Directors are already being compensated. Meeting fees will
be paid quarterly in arrears.

Compensation for Members of the Compensation Committee of the Board

•   All Compensation Committee members other than the Chairman of the committee
will receive an annual cash fee of $2,500 (pro-rated for the period served) to
be paid quarterly in advance.   •   The Chairman of the Compensation Committee
shall receive an annual cash fee of $5,000 (pro-rated for the period served) to
be paid quarterly in advance.   •   All Compensation Committee members shall be
reimbursed in cash for their expenses in serving as Compensation Committee
members and shall also be paid a cash fee of (i) $2,000 for each committee
meeting attended in person and (ii) $500 for each meeting attended
telephonically, unless, in either case, such meeting is scheduled as an adjunct
to a scheduled Board of Directors meeting for which the Directors are already
being compensated. Meeting fees will be paid quarterly in arrears.

Compensation for Members of the Nominating and Corporate Governance Committee of
the Board

•   All Nominating and Corporate Governance Committee members other than the
Chairman of the committee will receive an annual cash fee of $2,500 (pro-rated
for the period served) to be paid quarterly in advance.   •   The Chairman of
the Nominating and Corporate Governance Committee shall receive an annual cash
fee of $5,000 (pro-rated for the period served) to be paid quarterly in advance.
  •   All Nominating and Corporate Governance Committee members shall be
reimbursed in cash for their expenses in serving as Nominating and Corporate
Governance Committee

-2-



--------------------------------------------------------------------------------



 



members and shall also be paid a cash fee of (i) $2,000 for each committee
meeting attended in person and (ii) $500 for each meeting attended
telephonically, unless, in either case, such meeting is scheduled as an adjunct
to a scheduled Board of Directors meeting for which the Directors are already
being compensated. Meeting fees will be paid quarterly in arrears.
Other Compensation

•   Unless otherwise provided by the Compensation Committee or Board of
Directors, all members (other than Ms. Vogt) of any other committees of the
Board set up from time to time shall be reimbursed in cash for their expenses in
serving as members of such other committees of the Board and shall also be paid
a cash fee of (i) $2,000 for each committee meeting attended in person and (ii)
$500 for each meeting attended telephonically, unless, in either case, such
meeting is scheduled as an adjunct to a scheduled Board of Directors meeting or
other committee meeting for which the Directors are already being compensated.
Meeting fees will be paid quarterly in arrears.   •   In addition, the
Compensation Committee or Board of Directors may from time to time compensate
Directors for their additional service performed at the request of the Board of
Directors.

-3-